Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  [5/15/20, 1/11/21] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Maeng-Ho Shin on 7/30/21.
The claims have been amended as follows:

1. 	(Currently Amended)  A method performed by a distributed unit (DU) of a base station, the method comprising:
receiving, from a terminal, a radio resource control (RRC) message; 

transmitting, to a central unit (CU), the transfer message; 
in response to the transfer message not including the information element for the RRC message, receiving, from the CU, a response message indicating to reject a procedure requested by the RRC message, 
wherein the information element for the RRC message is used to indicate that the terminal is acceptable in the DU by being included in the transfer message.

2. 	(Cancelled)  

3. 	(Previously Presented)  The method of claim 1, 
wherein the RRC message indicates a transition to an RRC connected state from an RRC inactive state or a transition to the RRC connected state from an RRC idle state, and
wherein a procedure requested by the RRC message comprises one of an RRC connection procedure, an RRC connection resume procedure, and an RRC connection reestablishment procedure.

4. 	(Previously Presented)  The method of claim 3, wherein the procedure requested by the first control message is rejected according to failure of resource allocation of a media access control (MAC) layer and a physical (PHY) layer for a signaling radio bearer (SRB) for transmitting an RRC message.

5. 	(Previously Presented)  The method of claim 1, wherein the transfer message indicates a rejection for the terminal in case that the information element for the RRC message is not included in the transfer message.

6 - 7. 	 (Cancelled)

8. 	(Currently Amended)  An apparatus of a distributed unit (DU) of a base station, the apparatus comprising:
at least one transceiver; and
at least one processor configured to:
receive, from a terminal via the at least one transceiver, a radio resource control (RRC) message, 
in case that the terminal is not acceptable in the DU, generate a transfer message for an initial uplink (UL) RRC message by not including an information element for the RRC message in the transfer message, 
transmit, to a central unit (CU), the transfer message, and
in response to the transfer message not including the information element for the RRC message, receive, from the CU via the at least one transceiver, a response message indicating to reject a procedure requested by the RRC message,
wherein the information element for the RRC message is used to indicate that the terminal is acceptable in the DU by being included in the transfer message.



10. 	(Previously Presented)  The apparatus of claim 8, 
wherein the RRC message indicates a transition to an RRC connected state from an RRC inactive state or a transition to the RRC connected state from an RRC idle state, and
wherein a procedure requested by the RRC message comprises one of an RRC connection procedure, an RRC connection resume procedure, and an RRC connection reestablishment procedure.

11. 	(Previously Presented)  The apparatus of claim 10, wherein the procedure requested by the first control message is rejected according to failure of resource allocation of a media access control (MAC) layer and a physical (PHY) layer for a signaling radio bearer (SRB) for transmitting an RRC message.

12. 	(Previously Presented)  The apparatus of claim 8, wherein the transfer message indicates a rejection for the terminal in case that the information element for the RRC message is not included in the transfer message.

13. 	(Currently Amended)  An apparatus of a central unit (CU) of a base station, the apparatus comprising:
at least one transceiver; and
at least one processor configured to:

in case that information element for the RRC message is not included in the transfer message, identify that the terminal is not acceptable in the DU, and
in response to receiving the transfer message not including the information element for the RRC message, transmit a response message indicating to reject a procedure requested by the RRC message,
wherein the information element for the RRC message is used to indicate that the terminal is acceptable in the DU by being included in the transfer message.

14. 	(Cancelled)  

15. 	(Previously Presented)  The apparatus of claim 13, 
wherein RRC message indicates a transition to an RRC connected state from an RRC inactive state or a transition to the RRC connected state from an RRC idle state, and
wherein a procedure requested by the RRC message comprises one of an RRC connection procedure, an RRC connection resume procedure, and an RRC connection reestablishment procedure.

16. 	 (Previously Presented)  The method of claim 1, wherein the information element for the RRC message comprises an RRC container information element.


information on a cell-radio network temporary identifier (C-RNTI) of the terminal; and
information on a user equipment (UE) F1 application identity (UE F1AP ID) for the DU.

18. 	 (Previously Presented)  The apparatus of claim 8, wherein the information element for the RRC message comprises an RRC container information element.

19. 	 (Previously Presented)  The apparatus of claim 8, wherein the transfer message comprises:
information on a cell-radio network temporary identifier (C-RNTI) of the terminal; and
information on a user equipment (UE) F1 application identity (UE F1AP ID) for the DU.

20. 	 (Previously Presented)  The apparatus of claim 13, wherein the at least one processor is further configured to: 
reject the terminal in case that the information element for the RRC message is not included in the transfer message.

21. 	 (Previously Presented)  The apparatus of claim 13, wherein the information element for the RRC message comprises an information element for an RRC container.


information on a cell-radio network temporary identifier (C-RNTI) of the terminal; and
information on a user equipment (UE) F1 application identity (UE F1AP ID) for the DU.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, 13, the prior art of record, specifically Dinan; Esmael Hejazi (US 8576794) teaches A method performed by a distributed unit (DU) of a base station, the method comprising: receiving, from a terminal, a radio resource control (RRC) message;  (Col.28: 51-Col.29: 12);
However, none of the prior art cited alone or in combination provides the motivation to teach; 
in case that the terminal is not acceptable in the DU, generating a transfer message for an initial uplink (UL) RRC message by not including an information element for the RRC message in the transfer message; transmitting, to a central unit (CU), the transfer message; and in response to the transfer message not including the information element for the RRC message, receiving, from the CU, a response message indicating to reject a procedure requested by the RRC message, wherein the information element for the RRC message is used to indicate that the terminal is acceptable in the DU by being included in the transfer message. 
dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 3-5, 8, 10-13, 15-22 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Han, Shuangfeng, et al. "Big data enabled mobile network design for 5G and beyond." IEEE Communications Magazine 55.9 (2017): 150-157- provides Mobile communication networks are more and more characterized by the integration of distributed and centralized computing and storage resources. Big data capability thus available throughout such networks will not only deliver enhanced system performance, but also profoundly impact the design and standardization of the next-generation network architecture, protocol stack, signaling procedure, and physical- layer processing. In this article, a mobile network architecture enabled by big data analytics is proposed, which is capable of efficient resource orchestration, content distribution, and radio access network optimization. The protocol stack configuration at each access point and the processing optimization of each layer are presented. Key physical layer designs including reference signals and frame structure are discussed. Moreover, utilizing signals in the transform domains, such as delay, Doppler, and angle, may bring enlarged coherence time of the effective channels. It enables much simpler physical layer design, and effectively bridges the latency gap between big data cloud computing and real-time network optimization.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413